EXHIBIT 10.14

NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT


Dated as of the 1st day of January, 2015.
between
Lariat Ranch, LLC
as Lessor,
and
Laredo Petroleum, Inc.
as Lessee,
concerning one 2013 Cessna 525C aircraft bearing
U.S. registration number N129CJ,
and
Manufacturer’s serial number 525C-129.


* * *
INSTRUCTIONS FOR COMPLIANCE WITH
"TRUTH IN LEASING" REQUIREMENTS UNDER FAR § 91.23


Within 24 hours after execution of this Agreement:
Lessee, or the registered Aircraft owner if Lessee is not a U.S. citizen,
must mail a copy of the executed Agreement, without Exhibit B, to the
following address via certified mail, return receipt requested:


Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


48 hours prior to the first flight:
Lessee, or the registered Aircraft owner if Lessee is not a U.S. citizen, must
notify by telephone or in person the FAA Flight Standards District Office
nearest the airport where the first flight under this Agreement will originate.
The notification shall include the location of the departure airport, the
departure time of the first flight, and the Aircraft registration number, and
unless otherwise authorized by that office, the notification shall be given at
least 48 hours before takeoff.


Lessee must carry a copy of this signed Agreement in the Aircraft at all times.


* * *


Exhibit B is
intentionally omitted for FAA submission purposes.




    



-1-

--------------------------------------------------------------------------------




This NON-EXCLUSIVE AIRCRAFT LEASE AGREEMENT (the "Agreement") is entered into as
of this 1st day of January, 2015 (the "Effective Date"), by and between Laredo
Petroleum, Inc. ("Lessee") and Lariat Ranch, LLC ("Lessor").


W I T N E S S E T H :


WHEREAS, Lessor holds title or a leasehold interest in and to the Aircraft
described and referred to herein;


WHEREAS, Lessee desires to lease from Lessor, and Lessor desires to lease to
Lessee, the Aircraft on a non-exclusive basis, upon and subject to the terms and
conditions of this Agreement; and


WHEREAS, during the Term of this Agreement, the Aircraft may also be subject to
use by Lessor, and may be subject to concurrent leases to other lessees.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


1.
DEFINITIONS. The following terms shall have the following meanings for all
purposes of this Agreement:

"Aircraft" means that certain aircraft identified on Exhibit A, including all
items appurtenant delivered by Lessor to Lessee, specifically including the
engine/s presently attached, and the Aircraft Documents. The Aircraft is
identified on Exhibit A.
"Aircraft Documents" means all flight records, maintenance records, historical
records, modification records, overhaul records, manuals, logbooks,
authorizations, drawings and data relating to the Aircraft that have been
delivered to Lessee by Lessor, or are required by FAA regulation or other law to
be created or maintained by Lessee with respect to the maintenance and/or
operation of the Aircraft.
"Aircraft Incident" shall mean any event (1) causing damage, whether substantial
or cosmetic, or loss of value, to the Aircraft that is not ordinary wear and
tear (including, without limitation, destruction, loss, theft, requisition of
title or use, confiscation, and taking), (2) in which the Aircraft, or any other
instrument associated with the Aircraft operation, causes injury to any
individual or damage to any property, (3) in which Aircraft use results in a
fine, or (4) which results in an interruption of the Aircraft’s serviceability.
“Excused Cause” means failure or delay caused by any government regulation or
authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions, or acts of God cause such failure.
"FAA" means the Federal Aviation Administration or any successor agency.
"FAR" means collectively the Aeronautics Regulations of the Federal Aviation
Administration and the Department of Transportation, as codified at Title 14,
Parts 1 to 399 of the United States Code of Federal Regulations.

- 2-

--------------------------------------------------------------------------------




"Flight Hour" means each flight hour of use of the Aircraft during any Lease
Period, as recorded on the Aircraft hour meter. Flight Hours shall be measured
in one-tenth hour increments.
“Lease Period” means each lease period which commences with delivery of the
Aircraft to Lessee and concludes with the return of the Aircraft to Lessor.
Lessee’s assumption and use of the Aircraft for each Lease Period shall be
documented in the Aircraft flight logs and/or other applicable documents. If
requested by Lessor, Lessee shall also execute an Aircraft Delivery Receipt in
the form attached to this Agreement as Exhibit C at any time the Lessee accepts
delivery of the Aircraft. In the event that the Aircraft must be repositioned,
other than to the Operating Base, for Lessee’s use, flight time for such
repositioning shall be deemed a Lease Period.
"Lien" means any mortgage, security interest, lease, or other charge or
encumbrance or claim or right of others, including, without limitation, rights
of others under any airframe or engine interchange or pooling agreement.
"Operating Base" means, with respect to each Lease Period, that location where
Lessor delivers the Aircraft to Lessee.
"Operational Control" has the same meaning given the term in Section 1.1 of the
FAR.
"Pilot in Command" has the same meaning given the term in Section 1.1 of the
FAR.
"Taxes" means all sales taxes, use taxes, value added taxes, retailer taxes,
duties, fees, excise taxes (including, without limitation, federal
transportation excise taxes), or other taxes of any kind which may be assessed
or levied by any taxing jurisdiction as a result of the lease of the Aircraft to
Lessee, or the use of the Aircraft by Lessee, or the provision of a taxable
transportation service by Lessee using the Aircraft. Taxes do not include any
taxes imposed on the net income of Lessor.
"Term" means the term of this Agreement set forth in Section 3.1.


2.
LEASE AND DELIVERY OF THE AIRCRAFT

2.1.
Lease. Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor,
the Aircraft, during each Lease Period and otherwise on the terms and conditions
of this Agreement.

2.2.
Delivery and Return. This Agreement contemplates use of the Aircraft by Lessee
for one or more Lease Periods. For Lessee’s use, the Aircraft shall be delivered
to Lessee on a mutually agreed date or dates at the Operating Base, or other
mutually agreed location, "AS IS," "WHERE IS," AND SUBJECT TO EACH AND EVERY
DISCLAIMER OF WARRANTY AND REPRESENTATION AS SET FORTH IN SECTION 4 HEREOF.
Lessor shall not be liable for delay or failure to furnish the Aircraft pursuant
to this Agreement, and Lessee shall not be liable for delay or failure to return
the Aircraft at the end of any Lease Period pursuant to this Agreement, when
such failure or delay is caused by an Excused Cause. Lessee shall return the
Aircraft to Lessor at the Operating Base, or other mutually agreed location,
according to the Lessee’s scheduled return date under Section 3.2.

2.3.
Non-Exclusivity. Lessee and Lessor acknowledge that the Aircraft is leased to
Lessee on a non-exclusive basis and may be subject to use by Lessor, and/or to
additional non-exclusive leases to other parties during the Term.

2.4.
Truth-In-Leasing Procedures. Lessee shall be responsible for assuring that the
INSTRUCTIONS FOR COMPLIANCE WITH "TRUTH IN LEASING" REQUIREMENTS UNDER FAR §
91.23 contained on the cover page of this


- 3-

--------------------------------------------------------------------------------




Agreement are complied with. For this purpose, “U.S. citizen” has the meaning
given to it in FAR § 47.2.


3.
TERM, SCHEDULING, AND RENT

3.1.
Term. The term of this Agreement is one (1) year, automatically renewable for
one (1) year terms unless cancelled as provided in this Section 3.1. This
Agreement may be terminated at the will of either party at any time upon 30-day
written notice. In the event that this Agreement is terminated at Lessor’s
election during a Lease Period, Lessor shall pay the actual costs of
repositioning the Aircraft to the Operating Base. In the event of termination by
Lessee’s election during a Lease Period, Lessee will pay the costs of
repositioning the Aircraft to the Operating Base.

3.2.
Scheduling. Each use of the Aircraft by Lessee shall be subject to Lessor’s
approval. Lessee shall submit flight-scheduling requests, containing such
information as Lessor reasonably requires, to Lessor as far in advance as
reasonably possible. Lessor may approve or deny any flight-scheduling request in
Lessor’s sole discretion. Although this Agreement provides a framework for
future use of the Aircraft by Lessee, it does not confer upon Lessee any
recurring or continuous right to use the Aircraft. No Lease Period shall
continue for a period of greater than seven (7) days.

3.2.1.
Breaches of Schedule. In the event that Lessee has reason to believe that it
will not be able to meet its scheduled time to return the Aircraft to Lessor,
Lessee shall promptly alert Lessor to this fact. In such instance, for each day
after the scheduled return time that Lessee does not return the Aircraft, Lessee
shall be charged any amounts due under this Agreement. In the event that Lessor
has reason to believe that it will not be able to meet its scheduled time to
provide the Aircraft to Lessor once Lessor has approved a requested flight by
Lessee, Lessor shall promptly alert Lessee to this fact. This paragraph shall
not apply in any situation where (1) the delay results from an Excused Cause,
and (2) Lessor provides the Aircraft to Lessee, or Lessee returns the Aircraft
to Lessor, as soon as is practical after the Excused Cause abates.

3.3.
RENT. Lessee shall pay rent as specified in Exhibit B, attached hereto. All rent
shall be paid to the Lessor in immediately available U.S. funds and in form and
manner as the Lessor in its sole discretion may instruct Lessee from time to
time.

3.3.1.
Minimum Charge During Lease Periods. There shall be no minimum charges with
respect to Lessee’s use of the Aircraft.

3.4.
TAXES.    

3.4.1.
Neither rent nor any other payments to be made by Lessee under this Agreement
includes the amount of any Taxes which may be assessed or levied as a result of
the lease of the Aircraft to Lessee or the use of the Aircraft by Lessee.

3.4.2.
Lessee shall be responsible for, shall indemnify and hold harmless Lessor
against, and, except as provided in Section 3.4.3, Lessee shall remit to Lessor
all such Taxes together with each payment of rent pursuant to Section 3.3;
provided, however, that if any such Taxes shall be due and payable at an earlier
time as a matter of law, Lessee shall remit such Taxes to Lessor at the time
required by law.

3.4.3.
If any Taxes shall be required by law to be paid by Lessee directly to the
appropriate taxing jurisdiction, Lessee shall remit such Taxes directly to the
appropriate taxing jurisdiction promptly at the time required by law, and shall
provide evidence of such payment to Lessor.


- 4-

--------------------------------------------------------------------------------




4.
DISCLAIMER OF WARRANTIES AND WAIVER. THE AIRCRAFT IS BEING LEASED BY THE LESSOR
TO THE LESSEE HEREUNDER ON A COMPLETELY "AS IS," "WHERE IS," BASIS, WHICH IS
ACKNOWLEDGED AND AGREED TO BY THE LESSEE. LESSEE ACKNOWLEDGES THAT IT HAS
SELECTED THE AIRCRAFT WITHOUT ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR
EMPLOYEES. THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS SECTION 4,
SECTION 7.3, SECTION 8.1 AND SECTION 14 ARE EXCLUSIVE AND IN LIEU OF ALL OTHER
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, AND LESSOR HAS NOT
MADE AND SHALL NOT BE CONSIDERED OR DEEMED TO HAVE MADE (WHETHER BY VIRTUE OF
HAVING LEASED THE AIRCRAFT UNDER THIS AGREEMENT, OR HAVING ACQUIRED THE
AIRCRAFT, OR HAVING DONE OR FAILED TO DO ANY ACT, OR HAVING ACQUIRED OR FAILED
TO ACQUIRE ANY STATUS UNDER OR IN RELATION TO THIS AGREEMENT OR OTHERWISE) ANY
OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE AIRCRAFT OR TO ANY PART THEREOF, AND SPECIFICALLY, WITHOUT LIMITATION, IN
THIS RESPECT DISCLAIMS ALL REPRESENTATIONS AND/OR WARRANTIES AS TO
AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY, COMPLIANCE WITH
SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT OPERATION, OR FITNESS
FOR A PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE OF LATENT AND OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OR
THE LIKE, HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE ABSENCE OF
OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE QUALITY OF THE
MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING ANY IMPLIED
WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF TRADE),
WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. THE LESSEE HEREBY WAIVES,
RELEASES, DISCLAIMS, AND RENOUNCES ALL EXPECTATION OF OR RELIANCE UPON ANY SUCH
AND OTHER WARRANTIES, OBLIGATIONS, AND LIABILITIES OF LESSOR AND RIGHTS, CLAIMS,
AND REMEDIES OF THE LESSEE AGAINST LESSOR, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE (OTHER THAN BREACH OF EXPRESS TERMS OF THIS AGREEMENT), INCLUDING BUT
NOT LIMITED TO (I) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR USE, (II) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING, OR USAGE OF TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT,
CLAIM, OR REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF LESSOR,
ACTUAL OR IMPUTED, AND (IV) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY
FOR LOSS OF OR DAMAGE TO THE AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH
RESPECT TO THE AIRCRAFT, OR FOR ANY OTHER DIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES.

5.
REGISTRATION

5.1.
Title and Registration; Subordination. Lessee acknowledges that, other than with
respect to the leasehold interest transferred to Lessee during each Lease Period
solely related to Lessee’s right to possess and operate the Aircraft as
contemplated hereunder, title (legal, beneficial, and equitable) to the Aircraft
shall not shift in any manner as a result of this Agreement. Lessee shall
undertake, to the extent permitted by law, to do


- 5-

--------------------------------------------------------------------------------




all such further acts, deeds, assurances or things as may in the reasonable
opinion of Lessor be necessary to preserve title to the Aircraft.
6.
USE AND OPERATION

6.1.
Use and Operation. Lessee shall be solely and exclusively responsible for the
use, operation, and control of the Aircraft during each Lease Period. Lessee (i)
shall not operate or locate Aircraft, or suffer the Aircraft to be operated or
located, in any area excluded from coverage by any insurance policy in effect or
required to be maintained hereunder with respect to the Aircraft, or in any war
zone, (ii) shall not operate the Aircraft or permit the Aircraft to be operated
during the Term except in operations for which Lessee is duly authorized, or use
or permit the Aircraft to be used for a purpose for which the Aircraft is not
designed and suitable, (iii) shall not permit the Aircraft to be maintained,
used, or operated during the Term in violation of any law, or contrary to any
manufacturer's operating manuals or instructions, and (iv) shall not knowingly
permit the Aircraft to be used for the carriage of any persons or property
prohibited by law, nor knowingly permit the Aircraft to be used during the
existence of any known defect except in accordance with the FARs; (v) shall not,
without Lessor’s express permission, remove any parts or engines from the
Aircraft, or make any modifications to the Aircraft; (vi) shall abide by
Lessor’s reasonable rules to preserve the longevity, quality, and value of the
Aircraft, including but not limited to no smoking and no animals aboard the
Aircraft, and including appropriate, safe, and secure storage, including
protection from wind and weather, when the Aircraft is stored or parked during a
Lease Period; (vii) shall operate the Aircraft in accordance with the provisions
of FAR 91 and shall not operate the Aircraft in commercial service, as a common
carrier, or otherwise for compensation or hire except to the extent permitted
under FARs 91.321 and 91.501, if applicable, and shall not sublease the Aircraft
or otherwise allow any party other than Lessee or Lessor to assume Operational
Control of the Aircraft; and (viii) shall use the aircraft only within the
geographical area covering the United States, Western Europe, Canada, and the
Caribbean. During any Lease Period, Lessee shall be responsible for the conduct
of all persons onboard the Aircraft, other than authorized representatives of
Lessor, if any.

6.2.
Operational Control. THE PARTIES EXPRESSLY AGREE THAT LESSEE SHALL AT ALL TIMES
WHILE THE AIRCRAFT IS IN ITS POSSESSION DURING A LEASE PERIOD MAINTAIN
OPERATIONAL CONTROL OF THE AIRCRAFT, AND THAT THE INTENT OF THE PARTIES IS THAT
THIS AGREEMENT CONSTITUTE A DRY OPERATING LEASE. Lessee shall exercise exclusive
authority over initiating, conducting, or terminating any flight conducted by
Lessee during a Lease Period pursuant to this Agreement, and the Flight Crew (as
defined below) shall be under the exclusive command and control of Lessee in all
phases of such flights.

6.3.
Authority of Pilot in Command. Notwithstanding that Lessee shall have
operational control of the Aircraft during any flight conducted pursuant to this
Agreement, Lessor and Lessee expressly agree that the Pilot in Command, in his
or her sole discretion may terminate any flight, refuse to commence any flight,
or take any other flight-related action which in the judgment of the Pilot in
Command is necessitated by considerations of safety. The Pilot in Command shall
have final and complete authority to postpone or cancel any flight for any
reason or condition that in his or her judgment would compromise the safety of
the flight. No such action of the Pilot in Command shall create or support any
liability for loss, injury, damage, or delay to Lessor.


- 6-

--------------------------------------------------------------------------------




6.4.
Right to Inspect. Lessee and its agents shall have the right to inspect the
Aircraft or the Aircraft Documents at any reasonable time, upon giving Lessor
reasonable notice, to ascertain the condition of the Aircraft and to satisfy
Lessee that Lessor is properly repairing and maintaining the Aircraft in
accordance with the requirements of this Agreement. All required repairs shall
be performed as soon as practicable after such inspection.

6.5.
Aircraft Documents. Lessor shall, at its expense, maintain and preserve, or
cause to be maintained and preserved, in the English language, all Aircraft
Documents in a complete, accurate, and up-to-date manner. While the Aircraft is
in Lessee’s possession during each Lease Period during the Term, Lessee shall
keep accurate logs of the Aircraft location, and flight hours, and otherwise
provide such information as is necessary for Lessor to meet its obligations with
respect to maintenance of the Aircraft Documents as noted above. On an annual
basis, or otherwise as reasonably requested by Lessor, Lessee shall provide to
Lessor a signed record verifying this log.

7.
MAINTENANCE AND AIRCRAFT EXPENSES

7.1.
Lessee to Pay All Operating Costs. Lessee shall arrange for and pay all
operating costs associated with Lessee’s use and incurred during the Term,
including, without limitation, costs of pilots, cabin personnel, mechanics, and
other ground support personnel (the foregoing collectively, the “Flight Crew”);
oil, lubricants; landing and navigation fees; airport charges; passenger service
and any and all other expenses of any kind or nature, arising directly or
indirectly in connection with or related to the use, movement and operation of
the Aircraft by Lessee during the Term. Aircraft fuel during Lease Periods shall
be purchased by Lessee. If any fuel costs, landing fees or other charges related
to Lessee’s use of the Aircraft are charged to or paid by Lessor, then Lessee
shall reimburse Lessor in full for all undisputed charges. .

7.2.
Fines and Penalties. Lessee shall pay any fines and penalties associated with
use of the Aircraft during a Lease Period.

7.3.
Maintenance of Aircraft. Lessor shall arrange and pay for all necessary
maintenance for the Aircraft to keep it in airworthy operating condition and in
compliance with all applicable FARs and the Aircraft Operating Manual, including
without limitation all non-scheduled and scheduled repairs, inspection and other
maintenance required with respect to the operation of the Aircraft.
Notwithstanding the foregoing, Lessee shall pay for repairs of the Aircraft when
such repair is necessary solely as a result of Lessee’s misuse of the Aircraft
rather than ordinary wear and tear. Lessee’s duty to repair damage due to
Lessee’s misuse specifically includes any cosmetic damage to the interior or
exterior of the Aircraft, including upholstery, carpet, paint and static wicks.
So long as reasonably and timely scheduled and performed by Lessor, Lessor shall
have no expense or liability for repair or maintenance delays and shall not be
liable to Lessee for any damage from loss of profit or loss of use of Aircraft,
either during or outside a Lease Period.

7.4.
Flight Crew. Lessee, at its sole expense, shall locate and retain (through
either direct employment or contracting with an independent contractor for
flight services) a duly qualified “Flight Crew.” All members of the Flight Crew
shall be fully competent and experienced, duly licensed, and qualified in
accordance with all FAA and other legal requirements and shall be approved under
all insurance policies covering the Aircraft. All members of the Flight Crew who
are pilots shall be fully trained in accordance with an FAA-approved training
program, including initial and recurrent training and, where appropriate,
contractor-provided simulator training.


- 7-

--------------------------------------------------------------------------------




7.5.
Insurance. Lessor shall maintain, or cause to be maintained, bodily injury and
property damage, liability insurance in an amount no less than the amount
outlined on Exhibit A and Combined Single Limit for the benefit of itself and
Lessee in connection with the use of the Aircraft. Said policy shall be an
occurrence policy naming Lessor and Lessee as named or additional insured, and
shall be fully endorsed to cover the individual operations of Lessor and Lessee
as the party in Operational Control of the Aircraft, as applicable. Lessor shall
also maintain all risks aircraft hull insurance in an amount equal to the fair
market value of the Aircraft, which the parties agree is not less than the
amount outlined on Exhibit A, and such insurance shall name Lessor as the loss
payee. All such insurance policies shall also contain provisions that: (a) they
shall operate in the same manner as if there were separate policies covering
each insured; (b) they shall not be invalidated due to any act or failure to act
of Lessor and Lessee or any permitted passenger on the Aircraft; and (c) the
insurer(s) shall grant a waiver of subrogation to Lessee with respect to
physical damage coverage on the insurance policies. Upon execution of this
Agreement, upon each annual renewal of said policies, and otherwise upon
reasonable request, Lessor will provide Lessee with a Certificate of Insurance
upon execution of this Agreement.

8.
CONDITION DURING TERM AND RETURN OF AIRCRAFT

8.1.
Delivery. At the commencement of each Lease Period, Lessor shall deliver the
Aircraft to Lessee in an airworthy operating condition and in compliance with
all applicable FARs and the Aircraft Operating Manual.

8.2.
Return. Upon conclusion of each Lease Period, Lessee shall return the Aircraft
to the Lessor by delivering the same, at the Lessee’s own risk and expense, to
the Operating Base, or other mutually agreed location, fully equipped with all
engines installed thereon. The Aircraft at the time of its return shall be in
the condition set forth in this Section 8 and shall be free and clear of any
Liens resulting from Lessee’s use or possession.

8.3.
Condition of Aircraft. The Aircraft at the time of its return to Lessor shall
have been maintained in accordance with the provisions of this Agreement with
the same care and consideration for the technical condition of the Aircraft as
if it were to have been kept in continued regular service by the Lessee, and
shall meet the following requirements:

8.3.1.
Operating Condition. The Aircraft shall be in as good condition as at the
beginning of the Lease Period, ordinary wear and tear excepted.

8.3.2.
Cleanliness Standards. The Aircraft shall be as clean as it was at the beginning
of the Lease Period.

8.4.
Aircraft Documents. Lessee shall deliver, or cause to be delivered to Lessor, at
the time the Aircraft is returned to Lessor, all documentation reasonably
necessary for Lessor to meet its obligations with respect to Lessor’s
maintenance of the Aircraft Documents as contemplated hereunder.

9.
LIENS. Lessee shall ensure that no Liens are created or placed against the
Aircraft by Lessee or third parties as a result of Lessee’s actions, except for
mechanics liens to be discharged in the ordinary course of business. Lessee
shall notify Lessor promptly upon learning of any Liens not permitted by these
terms. Lessee shall, at its own cost and expense, take all such actions as may
be necessary to discharge and satisfy in full any such Lien promptly after the
same becomes known to it.

10.
DEFAULTS AND REMEDIES. In the event of default, the non-defaulting party shall
be entitled only to expectancy damages, provided that in no event shall either
party be subject to indirect, non-consequential or punitive damages of any kind.
In the event of a dispute, the


- 8-

--------------------------------------------------------------------------------




losing party shall pay the reasonable costs (including attorney’s fees) of the
other party in resolving the dispute.
11.
NOTICES. All communications, declarations, demands, consents, directions,
approvals, instructions, requests, and notices required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly given or
made when delivered personally or transmitted electronically by e-mail or
facsimile, receipt acknowledged, or in the case of documented overnight delivery
service or registered or certified mail, return receipt requested, delivery
charge or postage prepaid, on the date shown on the receipt thereof, in each
case at the address set forth below:



If to Lessor:    Lariat Ranch, LLC
Attn: Randy A. Foutch
8605 South Elwood Ave. Hangar B-124
Tulsa, Oklahoma 74132


If to Lessee:    Laredo Petroleum, Inc.
Attn: Richard C. Buterbaugh
15 W. Sixth Street, Suite 900
Tulsa, OK 74119


12.
AIRCRAFT INCIDENTS AND RISK OF LOSS. In the event of an Aircraft Incident during
a Lease Period, Lessee shall immediately report such Aircraft Incident to
Lessor, to the insurance company/ies underwriting such risk, and to any and all
applicable governmental agencies, and shall furnish such information and execute
such documents as may be required and necessary to collect the proceeds from the
insurance policies. At all times during any Lease Period, but solely during such
Lease Period, Lessee shall bear the entire risk of an Aircraft Incident, and
shall indemnify and hold Lessor harmless from and against any losses or
liabilities, including insurance deductibles, to the extent not compensated by
insurance (provided that said obligation to indemnify shall not exceed the
liability limits as set forth in this Agreement so long as said insurance
coverage has not been denied due solely to Lessee’s own actions or failure to
act), arising from an Aircraft Incident (including, without limitation,
destruction, loss, theft, requisition of title or use, confiscation, taking, or
damage of or to the Aircraft from any cause, as well as damage or injury to the
person or property of others), and all fines or damages, including
consequential, indirect, and punitive claims in contract, tort or otherwise owed
to third parties, and suits, actions or proceedings arising from the use,
operation, or storage of the Aircraft during a Lease Period. In the case of
fines that are not tax deductible under 26 USC 162(f), indemnification shall be
on an after-tax basis.

12.1.
Amounts Paid by Third Parties. Lessor shall be entitled to receive directly any
payments of monies by third parties or their insurers for damage to the Aircraft
during a Lease Period. Such monies received will offset amounts otherwise owed
by Lessee for such damage.

12.2.
Destruction of Engine/s, but not Aircraft. In the event of loss or destruction
during a Lease Period of an Aircraft engine so that it is no longer serviceable
that arises solely and exclusively from the misuse of the Aircraft and/or engine
by Lessee and not as a result of accident or normal wear and tear and that is
not otherwise covered by any insurance or maintenance programs utilized by
Lessor with respect to its Aircraft maintenance obligations hereunder, Lessee
shall promptly notify Lessor of such event


- 9-

--------------------------------------------------------------------------------




and shall, at its own cost, replace such engine/s with replacement engine/s
(“Replacement”) equal to or better than the lost or destroyed engine/s, and will
cause title to such Replacement to be transferred free of all liens to, and
perfected (with the Aircraft owner’s cooperation) in the name of, the Aircraft
owner, whereupon the Replacement shall be treated for the purposes of this
Agreement as if it had been on the Aircraft at the time the Agreement was
executed.
13.
ADDITIONAL PROVISIONS

13.1.
Entire Agreement. This Agreement, and all terms, conditions, warranties, and
representations herein, are for the sole and exclusive benefit of the
signatories hereto. This Agreement constitutes the entire agreement of the
parties as of its Effective Date and supersedes all prior or independent, oral
or written agreements, understandings, statements, representations, commitments,
promises, and warranties made with respect to the subject matter of this
Agreement. This Agreement has been negotiated by the parties and shall not be
deemed to have been prepared by one, but by each equally.

13.2.
Other Transactions. Except as specifically provided in this Agreement, none of
the provisions of this Agreement, nor any oral or written statements,
representations, commitments, promises, or warranties made with respect to the
subject matter of this Agreement shall be construed or relied upon by any party
as the basis of, consideration for, or inducement to engage in any separate
agreement, transaction, or commitment for any purpose whatsoever.

13.3.
Authority of the Parties. Each of the parties hereto represents to that other
that (i) it has full power, authority and legal right to enter into and perform
this Agreement, (ii) the execution, delivery and performance of this Agreement
has been duly authorized by all necessary action on each party’s part, does not
require any approvals or consents except such approvals and consents as have
been duly obtained, and (iii) this Agreement does not contravene any law binding
on either of the parties or contravene any agreement to which either of the
parties hereto is a party or by which it is bound, or any law governmental rule,
regulation or order. Upon request, each of the parties will provide the other
party with documentary evidence of its authority to enter into this Agreement.

13.4.
Prohibited and Unenforceable Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be deemed replaced with a valid and enforceable provision that as
nearly as possible effectuates the parties’ intent as expressed in this
Agreement. To the extent permitted by law, Lessor and Lessee hereby waive any
provision of law that renders any provision hereof prohibited or unenforceable
in any respect.

13.5.
Enforcement. This Agreement, including all agreements, covenants,
representations, and warranties, shall be binding upon and inure to the benefit
of and may be enforced by Lessor, Lessee, and each of their agents, servants,
and personal representatives. No third party beneficiaries are created. No third
party beneficiaries are created, other than the rights of the Aircraft owner
under Section 12 (pertaining to owner’s rights in the case of an Aircraft
Incident causing Aircraft damage).

13.6.
Headings. The section and subsection headings in this Agreement are for
convenience of reference only and shall not modify, define, expand, or limit any
of the terms or provisions hereof.

13.7.
Counterparts. The parties hereto may execute this Agreement in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument. Electronic or FAX signatures shall have the same effect as
originals.


- 10-

--------------------------------------------------------------------------------




13.8.
Amendments. No term or provision of this Agreement may be amended, changed,
waived, discharged, or terminated orally, but only by an instrument in writing
signed by the party against which the enforcement of the change, waiver,
discharge, or termination is sought.

13.9.
No Waiver. No delay or omission in the exercise or enforcement of any right or
remedy hereunder by either party shall be construed as a waiver of such right or
remedy. All remedies, rights, undertakings, obligations, and agreements
contained herein shall be cumulative and not mutually exclusive, and in addition
to all other rights and remedies which either party possesses at law or in
equity.

13.10 Assignments. Lessee shall have no right to assign this Agreement, but
Lessor shall.
14.
TRUTH IN LEASING UNDER SECTION 91.23 OF THE FARs.

WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT, THE
AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE FOLLOWING
PROVISION OF THE FARS:
CHECK ONE:
o
§ 91.409 (f) (1):    A continuous airworthiness inspection program that is part
of a continuous airworthiness maintenance program currently in use by a person
holding an air carrier operating certificate or an operating certificate issued
under FAR Part 121 or 135 and operating that make and model aircraft under FAR
Part 121 or operating that make and model under FAR Part 135 and maintaining it
under FAR 135.411(a)(2).

o
§ 91.409 (f) (2):    An approved aircraft inspection program approved under FAR
135.419 and currently in use by a person holding an operating certificate issued
under FAR Part 135.

ý
§ 91.409 (f) (3):    A current inspection program recommended by the
manufacturer.

o
§ 91.409 (f) (4):    Any other inspection program established by the registered
owner or operator of the Aircraft and approved by the Administrator of the
Federal Aviation Administration in accordance with FAR 91.409 (g).



THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR:


CHECK ONE:


o § 91.409 (f) (1)    o § 91.409 (f) (2)     ý § 91.409 (f) (3)    o § 91.409
(f) (4)


LESSEE ACKNOWLEDGES THAT WHEN IT OPERATES THE AIRCRAFT UNDER THIS AGREEMENT, IT
SHALL BE KNOWN AS, CONSIDERED, AND IN FACT WILL BE THE OPERATOR OF SUCH
AIRCRAFT. EACH PARTY HERETO CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF ITS
RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE WITH APPLICABLE FEDERAL
AVIATION REGULATIONS.
THE LESSEE, WHOSE NAME IS SET FORTH BELOW, AND WHOSE ADDRESS IS 15 W. SIXTH
STREET, SUITE 900, TULSA, OK 74119, SHALL BE SOLELY RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT DURING ALL LEASE PERIODS THROUGHOUT THE TERM OF THIS
AGREEMENT. BOTH LESSOR AND LESSEE CERTIFIES BELOW THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH ALL APPLICABLE FEDERAL AVIATION
REGULATIONS.

- 11-

--------------------------------------------------------------------------------




AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION DISTRICT
OFFICE, OR AIR CARRIER DISTRICT OFFICE.
THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.


IN WITNESS WHEREOF, the Lessor and the Lessee have each caused this
Non-Exclusive Aircraft Lease Agreement to be duly executed as of the Effective
Date.


LESSOR: Lariat Ranch, LLC
LESSEE: Laredo Petroleum, Inc.
By: /s/ Randy A. Foutch
By: /s/ Richard C. Buterbaugh
Print: Randy A. Foutch
Print: Richard C. Buterbaugh
Title: Manager
Title: Executive V.P. & CFO






- 12-

--------------------------------------------------------------------------------




EXHIBIT A


Aircraft Make, Model,             Cessna Citation CJ4, CE-525C                 


Registration and Serial Number        N129CJ S/N 525C-129                      


Engine Information            FJ44-4A (2): S/N 211273 (left); 211272
(right)        


Add’l Aircraft
Identification        _____________________________________                    


Hull Value for Insurance:         $8,100,000                         



- 13-

--------------------------------------------------------------------------------




EXHIBIT B
Calculation of Rent




Rent Payment Date
At the Rent Payment Date (or immediately upon termination of this Agreement),
the Lessee shall pay to Lessor rent equal to the Hourly Rental Rate (defined
below) multiplied by the number of Flight Hours since the prior Rent Payment
Date (or, if none, since execution of this Agreement) (the period of time since
being the “Elapsed Days”). Should Lessee fail to make a rental payment within 30
days of receipt of invoice, Lessee shall pay a late charge equal to 10% of such
payment, and the late charge and overdue rent shall be charged annual interest
at 15% compounded at the beginning of each month.


The Rent Payment Date shall be the last day of each month.


Rental Charge
Hourly Rental Rate is: $1508.75 USD, subject to quarterly redetermination as the
parties shall agree.





- 14-

--------------------------------------------------------------------------------




EXHIBIT C


AIRCRAFT DELIVERY RECEIPT


This Aircraft Delivery Receipt is delivered on the date set out below by Laredo
Petroleum, Inc. (“Lessee”) to Lariat Ranch, LLC (“Lessor”) pursuant to the
Non-Exclusive Aircraft Lease Agreement as of January 1, 2015, between Lessor and
Lessee (the “Lease”). Capitalized terms used in this document shall have the
meanings given to such terms in the Lease unless otherwise indicated.
AIRCRAFT:     525C-129, N129CJ
ENGINES:    FJ44-4A (2): S/N 211273 (left); 211272 (right)
Lessee hereby confirms to Lessor that Lessee has at Tulsa, Oklahoma on this ___
day of _________________, 2014, at ___________, accepted delivery of the
Aircraft for its exclusive use during the Lease Period ending on the ___ day of
________, 2014. Lessee will redeliver the Aircraft to Lessor at
_________________________________________. Further, Lessee confirms that it has
inspected the Aircraft and found its condition to be without faults, except as
listed below. (LIST ALL DISCOVERED FAULTS, NO MATTER HOW MINOR, IN AIRCRAFT
CONDITION AT DELIVERY. Attach additional pages, if necessary.)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



HOURS AND CYCLES DATA (as of the date of this document):
Hours: _____            Cycles: _____
IN WITNESS WHEREOF, Lessee and Lessor have, by their duly authorized
representatives, executed this Aircraft Delivery Receipt on the date set forth
above.
LESSEE:                         LESSOR:
By:
_________________________        By:    _________________________

Title:
_________________________        Title:    _________________________








- 15-